 

WIZARD WORLD, INC.

NON-QUALIFIED STOCK OPTION AGREEMENT

 

DIRECTOR

 

THIS NON-QUALIFIED STOCK OPTION AGREEMENT (the “Agreement”) entered into as of
the 17th day of March, 2013, by and between Wizard World, Inc. (the “Company”)
and Paul L. Kessler (the “Optionee”).

 

WHEREAS, pursuant to the authority of the Board of Directors (the “Board”), the
Company has granted the Optionee the right to purchase common stock, $0.0001 par
value per share (“Common Stock”) of the Company pursuant to stock options
granted under an equity incentive plan approved by the Board;

 

WHEREAS, the Company and Optionee are entering into that certain Director
Agreement of even date herewith (the “Director Agreement”) whereby, among other
things, the Optionee shall serve as member of the Board.

 

NOW THEREFORE, in consideration of the mutual covenants and promises hereafter
set forth and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

 

1. Grant of Non-Qualified Options. The Company hereby irrevocably grants to the
Optionee, as a matter of separate agreement and not in lieu of salary or other
compensation for services, the right and option to purchase all or any part of
an aggregate of 150,000 shares of authorized but unissued or treasury common
stock of the Company (the “Options”) on the terms and conditions herein set
forth. The Common Stock shall be unregistered under the Securities Act of 1933,
as amended (the “Securities Act”), unless the Company voluntarily files a
registration statement covering such shares Common Stock with the Securities and
Exchange Commission. The Options are not intended to be Incentive Stock Options
as defined by Section 422 of the Internal Revenue Code of 1986, as amended (the
“Code”).

 

2. Price. The exercise price of the shares of Common Stock subject to the
Options granted hereunder shall be $0.40.

 

3. Vesting.

 

(a) The Options shall vest quarterly over a three (3) year period, subject to
the Optionee continuing to perform services for the Company in the capacity in
which the grant was received on each applicable vesting date. In lieu of
fractional vesting, the number of Options shall be rounded up each time until
fractional Options are eliminated.

 

(b) Subject to Sections 3(c) and 4 of this Agreement, Options may be exercised
by providing to the Company the Notice of Option Exercise in the form attached
hereto as Exhibit A after vesting and remain exercisable until 5:30 p.m. New
York time on the date that is the fifth (5th) year anniversary of the date of
this Agreement.

 

1

 

 



(c) However, notwithstanding any other provision of this Agreement, at the
option of the Board in its sole and absolute discretion, all Options shall be
immediately forfeited in the event any of the following events occur:

 

(i) The termination of the Optionee’s employment with the Company for Cause or
without Good Reason, as such terms are defined in the employment agreement of
such Optionee, or if such term or terms is not defined in the employment
agreement or there is not an employment agreement, as defined by the Second
Amended and Restated 2011 Incentive Stock and Award Plan of the Company (the
“2011 Plan”);

 

(ii) The Optionee purchases or sells securities of the Company without written
authorization in accordance with the Company’s insider trading policy then in
effect, if any;

 

(iii) The Optionee (A) discloses, publishes or authorizes anyone else to use,
disclose or publish, without the prior written consent of the Company, any
proprietary or confidential information of the Company, including, without
limitation, any information relating to existing or potential customers,
business methods, financial information, trade or industry practices, sales and
marketing strategies, employee information, vendor lists, business strategies,
intellectual property, trade secrets or any other proprietary or confidential
information or (B) directly or indirectly uses any such proprietary or
confidential information for the individual benefit of the Optionee or the
benefit of a third party;

 

(iv) During the term of employment and for a period of two (2) years thereafter,
the Optionee disrupts or damages, impairs or interferes with the business of the
Company or its Affiliates by recruiting, soliciting or otherwise inducing any of
their respective employees to enter into employment or other relationship with
any other business entity, or terminate or materially diminish their
relationship with the Company or its Affiliates, as applicable;

 

(v) During the term of employment and for a period of one (1) year thereafter,
the Optionee solicits or directs business of any person or entity who is (A) a
customer of the Company or its Affiliates at any time or (B) solicited to be a
“prospective customer” of the Company or its Affiliates, in any case either for
such Optionee or for any other person or entity. For purposes of this clause
(v), “prospective customer” means a person or entity who contacted, or is
contacted by, the Company or its Affiliates regarding the provision of services
to or on behalf of such person or entity; provided that the Optionee has actual
knowledge of such prospective customer;

 

(vi) The Optionee fails to reasonably cooperate to effect a smooth transition of
the Optionee’s duties and to ensure that the Company is apprised of the status
of all matters the Optionee is handling or is unavailable for consultation after
termination of employment of the Optionee if such availability is a condition of
any agreement to which the Company and the Optionee are parties;

 

(vii) The Optionee fails to assign all of such Optionee’s rights, title and
interest in and to any and all ideas, inventions, formulas, source codes,
techniques, processes, concepts, systems, programs, software, computer data
bases, trademarks, service marks, brand names, trade names, compilations,
documents, data, notes, designs, drawings, technical data and/or training
materials, including improvements thereto or derivatives therefrom, whether or
not patentable or subject to copyright or trademark or trade secret protection,
developed and produced by the Optionee used or intended for use by or on behalf
of the Company or the Company’s clients;

 

2

 

 

 (viii) The Optionee acts in a disloyal manner to the Company, such as making
comments, whether oral or in writing, that tend to disparage or injure (i) the
reputation or business of the Company or its Affiliates, or is likely to result
in discredit to, or loss of business, reputation or goodwill of, the Company or
its Affiliates or (ii) its directors, officers or stockholders; or

 

(ix) A finding by the Board that the Optionee has acted against the interests of
the Company or in a manner that has or may have a detrimental effect on the
Company.

 

(d) For purposes of this Agreement, “Affiliate” means with respect to a person
or entity, any other person or entity controlled by, in control of or under
common control with such person or entity, and “controlled,”“controlled by,” and
“under common control with” shall mean direct or indirect possession of the
power to direct or cause the direction of management or policies (whether
through ownership of voting securities, by contract or otherwise) of a person or
entity.

 

4. Termination of Relationship.

 

(a) If for any reason, except death or disability as provided below, the
Optionee ceases to perform the services for which the Options were granted, all
unvested options shall be automatically and irrefutably forfeited effective
three months from the date the Optionee ceases to perform such services, except
as otherwise provided herein.

 

(b) If the Optionee shall die while performing services for the Company, such
Optionee’s estate or any Transferee (as defined hereinafter) shall have the
right within twelve (12) months from the date of death to exercise the
Optionee’s vested Options, subject to Section 3(c) hereof. For the purpose of
this Agreement, “Transferee” shall mean an individual to whom such Optionee’s
vested Options are transferred by will or by the laws of descent and
distribution.

 

(c) If the Optionee shall become disabled while performing services for the
Company within the meaning of Section 22(e)(3) of the Code, the three-month
period referred to in Section 4(a) of this Agreement shall be extended to one
year.

 

5. Profits on the Sale of Certain Shares; Redemption. If any of the events
specified in Section 3(c) of this Agreement occur within one (1) year from the
last date the Optionee performed services for which the Options were granted
(the “Termination Date”), all profits earned from the sale of the Company’s
securities, including the sale of shares of Common Stock underlying the Options,
during the two (2) year period commencing one (1) year prior to the Termination
Date shall be forfeited and forthwith paid by the Optionee to the Company within
ten (10) days after the Optionee receives written demand from the Company for
such payment and a copy of the documentation of the sale, including, without
limitation, the purchase price therefor. Further, in such event, the Company may
at its option redeem shares of Common Stock acquired upon exercise of the
Options by payment of the exercise price to the Optionee. The Company’s rights
under this Section 5 do not lapse one year from the Termination Date, but are a
contract right subject to any appropriate statutory limitation period.

 

3

 

  

6. Transfer. No transfer of the Options by the Optionee by will or by the laws
of descent and distribution shall be effective to bind the Company unless the
Company shall have been furnished with written notice thereof and a copy of the
letters testamentary or such other evidence as the Board may deem necessary to
establish the authority of the estate and the acceptance by the Transferee or
Transferees of the terms and conditions of the Options.

 

7. Method of Exercise. The Options shall be exercisable by a written notice in
the manner and form identified on Exhibit A hereto which information shall
include:

 

(a) state the election to exercise the Options, the number of shares to be
exercised, the natural person in whose name the stock certificate or
certificates for such shares of Common Stock is to be registered and such
person’s address and social security number (or if more than one, the names,
addresses and social security numbers of such persons);

 

(b) contain such representations and agreements as to the holder’s investment
intent with respect to such shares of Common Stock as set forth in Section 11
hereof;

 

(c) be signed by the person or persons entitled to exercise the Options and, if
the Options are being exercised by any person or persons other than the
Optionee, be accompanied by proof, satisfactory to counsel for the Company, of
the right of such person or persons to exercise the Options; and

 

(d) be accompanied by full payment of the purchase or exercise price in United
States dollars in cash or by bank or cashier’s check, certified check or money
order or in the form of shares pursuant to the 2011 Plan.

 

The certificate or certificates for shares of Common Stock as to which the
Options shall be exercised shall be registered in the name of the person or
persons exercising the Options.

 

8. Sale of Shares Acquired Upon Exercise of Options. If the Optionee is an
officer (as defined by Section 16(b) of the Securities Exchange Act of 1934, as
amended (“Section 16(b)”), any shares of the Company’s Common Stock acquired
pursuant to Options granted hereunder cannot be sold by the Optionee, subject to
Rule 144 promulgated under the Securities Act, until at least six (6) months
elapse from the date of grant of the Options, except in the case of death or
disability or if the grant was exempt from the short-swing profit provisions of
Section 16(b).

 

9. Adjustments. Upon the occurrence of any of the following events, the
Optionee’s rights with respect to Options granted to such Optionee hereunder
shall be adjusted as hereinafter provided unless otherwise specifically provided
in a written agreement between the Optionee and the Company relating to such
Options:

 

(a) If the shares of Common Stock shall be subdivided or combined into a greater
or smaller number of shares, respectively, or if the Company shall issue any
shares of its Common Stock as a stock dividend on its outstanding shares of
Common Stock, the number of shares of Common Stock deliverable upon the exercise
of the Options shall be appropriately increased or decreased proportionately,
and appropriate adjustments shall be made in the exercise price per share to
reflect such subdivision, combination or stock dividend, as applicable;

 

4

 

 

(b) If the Company is to be consolidated with or acquired by another entity
pursuant to an acquisition, the board of directors of any entity assuming the
obligations of the Company hereunder (the “Successor Board”) shall either (i)
make appropriate provision for the continuation of such Options by substituting
on an equitable basis for the shares then subject to such Options the
consideration payable with respect to the outstanding shares of Common Stock of
the Company in connection with such acquisition or (ii) terminate all Options in
exchange for a cash payment equal to the excess of the fair market value of the
shares of Common Stock subject to such Options over the exercise price thereof;

 

(c) In the event of a recapitalization or reorganization of the Company (other
than a transaction described in Section 9(b) above) pursuant to which securities
of the Company or of another corporation are issued with respect to the
outstanding shares of Common Stock, the Optionee upon exercising the Options
shall be entitled to receive for the purchase price paid upon such exercise, the
securities such Optionee would have received if such Optionee had exercised such
Optionee’s Options prior to such recapitalization or reorganization;

 

(d) Except as expressly provided herein, no issuance by the Company of shares of
Common Stock of any class or securities convertible into shares of Common Stock
of any class shall affect, and no adjustment by reason thereof shall be made
with respect to, the number or exercise price of shares subject to Options. No
adjustments shall be made for dividends or other distributions paid in cash or
in property other than securities of the Company;

 

(e) No fractional shares shall be issued and the Optionee shall receive from the
Company cash based on the fair market value of the shares of Common Stock in
lieu of such fractional shares; or

 

(f) The Board or the Successor Board shall determine the specific adjustments to
be made under this Section 9, and its determination shall be conclusive. If the
Optionee receives securities or cash in connection with a corporate transaction
described in Section 9(a), (b) or (c) above as a result of owning such
restricted Common Stock, such securities or cash shall be subject to all of the
conditions and restrictions applicable to the restricted Common Stock with
respect to which such securities or cash were issued, unless otherwise
determined by the Board or the Successor Board.

 

10. Necessity to Become Holder of Record. Neither the Optionee, the Optionee’s
estate, nor the Transferee have any rights as a shareholder with respect to any
shares of Common Stock covered by the Options until such Optionee, estate or
Transferee, as applicable, shall have become the holder of record of such shares
of Common Stock. No adjustment shall be made for cash dividends or cash
distributions, ordinary or extraordinary, in respect of such shares of Common
Stock for which the record date is prior to the date on which such Optionee,
estate or Transferee, as applicable, shall become the holder of record thereof.

 

5

 



 

11. Conditions to Exercise of Options.

 

(a) In order to enable the Company to comply with the Securities Act and
relevant state law, the Company may require the Optionee, the Optionee’s estate
or any Transferee, as a condition of the exercising of the Options granted
hereunder, to give written assurance satisfactory to the Company that the shares
of Common Stock subject to the Options are being acquired for such Optionee’s,
estate’s or Transferee’s, as applicable, own account, for investment only, with
no view to the distribution of same, and that any subsequent resale of any such
shares of Common Stock either shall be made pursuant to a registration statement
under the Securities Act and applicable state law which has become effective and
is current with regard to the shares of Common Stock being sold, or shall be
pursuant to an exemption from registration under the Securities Act and
applicable state law.

 

(b) The Options are subject to the requirement that, if at any time the Board
shall determine, in its sole and absolute discretion, that the listing,
registration or qualification of the shares of Common Stock subject to the
Options upon any securities exchange or under any state or federal law, or the
consent or approval of any governmental regulatory body, is necessary as a
condition of, or in connection with the issue or purchase of such shares of
Common Stock under the Options, the Options may not be exercised in whole or in
part unless such listing, registration, qualification, consent or approval shall
have been effected.

 

12. Duties of Company. The Company will at all times during the term of the
Options:

 

(a) Reserve and keep available for issue such number of shares of its authorized
and unissued shares of Common Stock as will be sufficient to satisfy the
requirements of this Agreement;

 

(b) Pay all original issue taxes with respect to the issue of shares of Common
Stock pursuant hereto and all other fees and expenses necessarily incurred by
the Company in connection therewith; and

 

(c) Use its best efforts to comply with all laws and regulations which, in the
opinion of counsel for the Company, shall be applicable thereto.

 

13. Severability. In the event any parts of this Agreement are found to be void,
the remaining provisions of this Agreement shall nevertheless be binding with
the same effect as though the void parts were deleted.

 

14. Arbitration. Any controversy, dispute or claim arising out of or relating to
this Agreement, or its interpretation, application, implementation, breach or
enforcement which the parties hereto are unable to resolve by mutual agreement,
shall be settled by submission by either party of the controversy, claim or
dispute to binding arbitration in New York County, New York (unless the parties
agree in writing to a different location), before a single arbitrator in
accordance with the rules of the American Arbitration Association then in
effect. The decision and award made by the arbitrator shall be final, binding
and conclusive on all parties hereto for all purposes, and judgment may be
entered thereon in any court having jurisdiction thereof.

 

6

 

  

15. Benefit. This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their legal representatives, successors and assigns.

 

16. Notices and Addresses. All notices, offers, acceptance and any other acts
under this Agreement (except payment) shall be in writing, and shall be
sufficiently given if delivered to the addressees in person, by FedEx or similar
receipted delivery, or by facsimile delivery as follows:

 

  The Optionee: Paul L. Kessler     c/o Bristol Capital Advisors, LLC     10960
Wilshire Boulevard, Suite 1050     Los Angeles, CA 90024     Telephone: (310)
331-8480         The Company: Wizard World, Inc.     1350 Avenue of the
Americas, 2nd Floor     New York, NY 10019     Facsimile: (212) 707-8180

 

or to such other address as either of them, by notice to the other, may
designate from time to time. The transmission confirmation receipt from the
sender’s facsimile machine shall be evidence of successful facsimile delivery.
Time shall be counted to, or from, as the case may be, the delivery in person or
by mailing.

 

17. Attorney’s Fees. In the event that there is any controversy or claim arising
out of or relating to this Agreement, or to the interpretation, breach or
enforcement thereof, and any action or proceeding is commenced to enforce the
provisions of this Agreement, the prevailing party shall be entitled from the
non-prevailing party to its reasonable attorneys’ fee, costs and expenses.

 

18. Governing Law. This Agreement and any dispute, disagreement, or issue of
construction or interpretation arising hereunder whether relating to its
execution, its validity, the obligations provided herein or performance, shall
be governed or interpreted according to the laws of the State of New York
without regard to choice of law considerations.

 

19. Oral Evidence. This Agreement, along with the 2011 Plan and the Director
Agreement, constitute the entire agreement between the parties hereto and
supersedes all prior oral and written agreements between the parties hereto with
respect to the subject matter hereof. Neither this Agreement nor any provision
hereof may be changed, waived, discharged or terminated except by a statement in
writing signed by the party or parties against which enforcement or the change,
waiver discharge or termination is sought.

 

7

 

  

20. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument. The execution of this Agreement may be
made by facsimile signature, which shall be deemed to be an original.

 

21. Section Headings. Section headings herein have been inserted for reference
only and shall not be deemed to limit or otherwise affect, in any matter, or be
deemed to interpret in whole or in part, any of the terms or provisions of this
Agreement.

 

[-signature page follows-]

 

8

 

 

IN WITNESS WHEREOF the parties hereto have set their hand the day and year first
above written.

 

  WIZARD WORLD, INC.         By: /s/ Johan Macaluso   Name: John Macaluso  
Title: Chief Executive Officer         OPTIONEE         By: /s/ Paul L. Kessler
  Name: Paul L. Kessler

 

[Signature page to Non-qualified Stock Option Agreement]

  

 

 

 

EXHIBIT A

 

FORM OF NOTICE OF OPTION EXERCISE

 

To: Wizard World, Inc. (the “Company”)

 

(1) The undersigned hereby elects to purchase __________ shares of Common Stock
of the Company (the “Shares”) pursuant to the terms of the Option Agreement by
and between the Company and the undersigned dated as of __________ ___, 20__,
and tenders herewith payment of the exercise price in full as set forth below.

 

(2) Payment shall take the form of (check applicable box):

 

[  ] in lawful money of the United States in the form of a check made payable by
the undersigned to the Company; or

 

[  ] in lawful money of the United States in the form of a wire transfer to the
account specified by the Company;

 

[  ] in the form of shares of Common Stock pursuant to Section 5(d) of the Plan.

 

(3) Please issue a certificate or certificates representing the Shares in the
name of the undersigned or in such other name as is specified below:

 

____________________________________

 

The Shares shall be delivered via overnight courier (with tracking information
to be provided to the undersigned) to the following address:

 

_____________________________

_____________________________

_____________________________

Attn: ________________________

Tel: _________________________

 

  OPTIONEE        

 

[Exhibit A to Non-qualified Stock Option Agreement]

 

 

 

 